






February 6, 2015
Via Overnight Courier
Euramax International, Inc.
Euramax Holdings, Inc.
Amerimax Richmond Company
303 Research Drive, Suite 400
Norcross, Georgia 30092
Attention: Mary S. Cullin


RE:
Ninth Amendment to Amended and Restated Senior Secured Revolving Credit and
Guaranty Agreement (this "Amendment")

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Senior Secured Revolving
Credit and Guaranty Agreement dated March 18, 2011 (as at any time amended,
modified, restated, or supplemented, the "Credit Agreement"), by and among
EURAMAX INTERNATIONAL, INC., a Delaware corporation ("Borrower"), EURAMAX
HOLDINGS, INC., a Delaware corporation ("Holdings"), AMERIMAX RICHMOND COMPANY,
an Indiana corporation ("Richmond"; Holdings and Richmond are collectively
referred to herein as "Guarantors" and individually as a "Guarantor"; Borrower
and Guarantors are collectively referred to herein as "Credit Parties" and
individually as a "Credit Party"), REGIONS BANK, an Alabama banking corporation,
in its capacity as collateral and administrative agent (together with its
successors in such capacity, "Agent") for various financial institutions
(together with their respective successors and permitted assigns, "Lenders")
party from time to time to the Credit Agreement, and Lenders. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.
Credit Parties have requested that Agent and Lenders agree to enter into this
Amendment. Subject to the terms and conditions set forth herein, Agent and
Lenders are willing to enter into this Amendment.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Seasonal Overadvance Notice. By its execution of this Amendment, Borrower
requests, effective as of January 26, 2015, that Agent and Lenders add the
Seasonal Overadvance (Type B) Amount to the Borrowing Base. The parties hereto
acknowledge and agree that this Amendment constitutes a "Seasonal Overadvance
Notice" under the Credit Agreement.


2.    Amendments to Credit Agreement. Effective as of January 26, 2015, the
Credit Agreement is hereby amended as follows:


(a)    By adding the following definitions of "Alternate Financial Covenant
Conditions", "Seasonal Overadvance (Alternate Type B) Conditions" and "Seasonal
Overadvance (Alternate Type B) Period" to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:


"Alternate Financial Covenant Conditions" means, at any date of determination,
the following conditions:






--------------------------------------------------------------------------------




(a)    (i) a Seasonal Overadvance (Type B) Period is then in effect, (ii) the
Seasonal Overadvance (Type B) Conditions have been satisfied, and (iii) as of
such date, the Seasonal Overadvance (Type B) Conditions are not being determined
based upon the Seasonal Overadvance (Alternate Type B) Conditions, or
(b)    a Seasonal Overadvance (Type C) Period is then in effect and the Seasonal
Overadvance (Type C) Conditions have been satisfied,
"Seasonal Overadvance (Alternate Type B) Conditions" means, at all times during
the Seasonal Overadvance (Alternate Type B) Period that the Applicable Seasonal
Overadvance Amount is being determined based upon the Seasonal Overadvance (Type
B) Amount, each of the following conditions, the satisfaction of which shall be
determined by Agent:


(a)    Borrowers pay to Agent the Seasonal Overadvance Fee,


(b)    Prior to requesting any Loan during the applicable Seasonal Overadvance
(Type B) Period that could not be made if clause (c) of the definition of
"Borrowing Base" equaled $0, and within thirty (30) days after the end of each
fiscal month, Borrowers deliver to Agent, and Agent finds satisfactory, a set of
consolidated and consolidating balance sheets and statements of income of
Euramax and its Domestic Subsidiaries as at the end of such fiscal month, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;


(c)    Concurrently with the delivery of the consolidated and consolidating
balance sheets and statements of income of Euramax and its Domestic Subsidiaries
described in the foregoing clause (b), Borrowers deliver to Agent a Compliance
Certificate demonstrating the Seasonal Overadvance US Fixed Charge Coverage
Ratio and Consolidated Adjusted EBITDA of Euramax and its Subsidiaries for the
immediately preceding twelve-month period; and


(d)    The Compliance Certificate most recently delivered pursuant to clause (c)
of this definition demonstrates that (i) the Seasonal Overadvance US Fixed
Charge Coverage Ratio for the immediately preceding twelve-month period is equal
to or greater than 0.85 to 1.00, and (ii) Consolidated Adjusted EBITDA of
Euramax and its Subsidiaries for the immediately preceding twelve-month period
is equal to or greater than $52,000,000.


"Seasonal Overadvance (Alternate Type B) Period" means the period beginning on
January 26, 2015 and concluding on April 30, 2015.


(b)    By deleting the definition of "Seasonal Overadvance (Type A) Amount" set
forth in Section 1.1 of the Credit Agreement and by substituting in lieu thereof
the following:


"Seasonal Overadvance (Type A) Amount" means, (a) on any date during a Seasonal
Overadvance (Type A) Period, as long as all of the Seasonal Overadvance (Type A)
Conditions remain satisfied with respect to any period during which this clause
(a) applies, an amount equal to $15,000,000, and (b) an amount equal to $0, on
any date that (i) is not during a Seasonal Overadvance (Type A) Period, or (ii)
as of which one or more of the Seasonal Overadvance (Type A) Conditions is not
satisfied.


(c)    By deleting clause (b) from the definition of "Seasonal Overadvance (Type
A) Conditions" set forth in Section 1.1 of the Credit Agreement and by
substituting in lieu thereof the following:


(b) Borrowers pay to Agent the Seasonal Overadvance Fee, except to the extent
that the Seasonal Overadvance Fee has already been paid during the applicable
calendar year, and






--------------------------------------------------------------------------------




(d)    By adding the following new sentence at the end of the definition of
"Seasonal Overadvance (Type B) Conditions" set forth in Section 1.1 of the
Credit Agreement:


Notwithstanding the foregoing, at any time during the Seasonal Overadvance
(Alternate Type B) Period that the foregoing conditions are not satisfied,
"Seasonal Overadvance (Type B) Conditions" shall mean the Seasonal Overadvance
(Alternate Type B) Conditions.


(e)    By deleting the period at the end of the definition of "Seasonal
Overadvance (Type B) Period" set forth in Section 1.1 of the Credit Agreement
and by substituting in lieu thereof the following:


; provided, that, during Fiscal Year 2015, the Seasonal Overadvance (Type B)
Period shall also include the Seasonal Overadvance (Alternate Type B) Period.


(f)    By deleting Sections 6.8(a) and 6.8(b) of the Credit Agreement in their
respective entireties and by substituting in lieu thereof the following,
respectively:


(a)    Fixed Charge Coverage Ratio. During any Financial Covenant Testing
Period, except when the Alternate Financial Covenant Conditions are satisfied,
the Credit Parties shall not permit the Fixed Charge Coverage Ratio for Euramax
and its Subsidiaries to be less than 1.00 to 1.00, with such covenant tested as
of the last day of the fiscal month ending immediately prior to the Financial
Covenant Testing Period for which financial statements have been delivered to
Agent and Lenders pursuant to Section 5.1 and as of the last day of each fiscal
month thereafter for the immediately preceding twelve-month period.


(b)    Minimum Consolidated Adjusted EBITDA. During any Financial Covenant
Testing Period, as long as the Alternate Financial Covenant Conditions are
satisfied, the Credit Parties shall not permit the Consolidated Adjusted EBITDA
for Euramax and its Subsidiaries to be less than $52,000,000, as of any date of
determination, with such covenant tested as of the last day of the fiscal month
ending immediately prior to the Financial Covenant Testing Period for which
financial statements have been delivered to Agent and Lenders pursuant to
Section 5.1 and as of the last day of each fiscal month thereafter occurring
during the Financial Covenant Testing Period for the immediately preceding
twelve-month period.
3.    Ratification and Reaffirmation; Acknowledgement; and Representations and
Warranties.
(a)    Each Credit Party hereby ratifies and reaffirms the Obligations, each of
the Credit Documents and all of such Credit Party's covenants, duties,
indebtedness and liabilities under the Credit Documents. Each Credit Party
acknowledges and stipulates that the Credit Agreement and the other Credit
Documents executed by such Credit Party are legal, valid and binding obligations
of such Credit Party that are enforceable against such Credit Party in
accordance with the terms thereof; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Credit Party); and the security interests and Liens granted by such Credit
Party in favor of Agent are duly perfected, first priority security interests
and liens with respect to the ABL Priority Collateral.
(b)    Credit Parties, Agent and Lenders acknowledge that, due to a scrivener's
error, the eighth amendment to the Credit Agreement that Credit Parties, Agent
and Lender entered into on December 8, 2014, was mistakenly referred to as the
"Seventh Amendment to Amended and Restated Senior Secured Revolving Credit and
Guaranty Agreement" (the "December 2014 Amendment"). Notwithstanding such
scrivener's error, Credit Parties, Agent and Lenders acknowledge that (i) the
seventh amendment to the Credit Agreement was actually the letter agreement
among Credit Parties and Regions Bank, as Agent and sole Lender, dated June 11,
2014, (ii) the eighth amendment to the Credit Agreement was actually the
December 2014 Amendment, and (iii) this Amendment is the ninth amendment to the
Credit Agreement.




--------------------------------------------------------------------------------




(c)    Each Credit Party represents and warrants to Agent and the Lenders, to
induce Agent and the Lenders to enter into this Amendment, that no Default or
Event of Default exists on the date hereof; the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of such Credit Party and this Amendment has been
duly executed and delivered by such Credit Party; and all of the representations
and warranties made by such Credit Party in the Credit Agreement are true and
correct on and as of the date hereof.
4.    Expenses of Agent. Credit Parties agree to pay, on demand, all reasonable
costs and expenses incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment and any other Credit Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable and
documented costs and fees of Agent's legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.


5.    Miscellaneous. Except as expressly set forth in this Amendment, nothing
herein shall be deemed to amend or modify any provision of the Credit Agreement
or any of the other Credit Documents, each of which shall remain in full force
and effect. This Amendment shall be part of the Credit Agreement and a breach of
any representation, warranty or covenant herein shall constitute an Event of
Default. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement," "hereunder," or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Credit Agreement as herein modified shall
continue in full force and effect. Each Credit Party agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------




This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The parties acknowledge that this Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when so executed, shall be deemed to be an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto (but such party shall promptly deliver to Agent
an original signature by overnight delivery). To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.
Very truly yours,
REGIONS BANK, as Agent
("Agent")




By: /s/ Linda Harris            
Linda Harris, Senior Vice President


REGIONS BANK
("Lender")




By: /s/ Linda Harris            
Linda Harris, Senior Vice President
[Signature pages continue on following page.]




--------------------------------------------------------------------------------




Euramax International, Inc.
Euramax Holdings, Inc.
Amerimax Richmond Company






By: /s/ Mary S. Cullin                
Mary S. Cullin, Chief Financial Officer










